Citation Nr: 1145877	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-05 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a gynecological/pelvic disorder (claimed as residuals of a loop electrosurgical excision procedure (LEEP), to include scarring).

3.  Entitlement to service connection for a toe disorder (claimed as blackening of the toenails).

4.  Entitlement to an initial compensable evaluation for alopecia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for her claimed right hip, LEEP and toe disorders.  That decision also granted service connection for alopecia and assigned a noncompensable evaluation beginning August 4, 2006-the day after her discharge from military service.  The Veteran timely appealed those issues.

This case was initially before the Board in November 2010, at which time the matter was remanded to enable a hearing to be scheduled.  In a January 2011 correspondence, the Veteran withdrew her request for a hearing.  Accordingly, the case has been returned for appellate review at this time.

The issues of service connection for a right hip, toe, and gynecological/pelvic disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hair loss throughout the appeal period is confined to her head and scalp, without any evidence, lay or otherwise, of hair loss of the whole body.



CONCLUSION OF LAW

The criteria for a compensable evaluation for alopecia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7831 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for alopecia arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim decided herein.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran avers on appeal that she should be granted a compensable evaluation for her alopecia because such began during military service and has resulted in the loss of hair on her head that will not regrow even with the use of Rogaine hair growth treatment.  She additionally stated that she must avoid certain hairstyles due to the loss of hair around her hairline.

The Veteran is currently assigned a noncompensable evaluation for her alopecia, effective August 4, 2006-the date following her discharge from service.  Throughout the rating period on appeal, she has been assigned that evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7831 (2011).  

Under Diagnostic Code 7831, alopecia areata which results in the loss of hair limited to the scalp and face is noncompensable.  Such a condition that results in a loss of all body hair is assigned a 10 percent evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7831 (2011).

The Veteran's service treatment records demonstrate alopecia beginning in May 2004, which resulted in thinning of her hair along the base of the skull and temporal area-alternatively described as patchy areas of hair/bald spots on the nape and sides; complete hair loss was noted in the focal area.  She had been using Rogaine for two months without any effect.  She was told to avoid tight braids and ponytails at that time.

Since discharge from service, the Veteran has not sought, or has not informed VA that she has sought, treatment for her alopecia condition either with VA or a private physician.

The Veteran underwent a VA examination in December 2006.  During that examination, she stated that she does not have any symptoms other than loss of hair, which she noted was in the temporal area bilaterally, slightly worse on the right.  She stated that she noticed her alopecia twice a month and that she has had 24 attacks within the last year.  In describing functional impairments and flare-ups, the Veteran indicated that her condition affected her schooling, occupational and daily life functioning, particularly being in public; the examiner noted that such was a cosmetic problem.  He noted the use of Rogaine in the past without any effect.  The major functional impairment cited by the Veteran was the need to wear her hair in certain styles to hide the bald spots around her temples and on the back of her head.  

Objective examination demonstrated alopecia of the temporal area bilaterally, slightly more marked on the right and slight in the occipital area.  No skin condition was detected and the examiner stated that the Veteran's alopecia was not associated with any systemic or nervous condition.  The examiner concluded that the Veteran has partial alopecia with loss of hair in the temporal area bilaterally and the occipital area.  The examiner opined that there would not be any significant effect on her occupational functioning or daily activities.

On the basis of the foregoing, the Board finds that a compensable evaluation is not warranted for the service-connected alopecia.  The evidence of record clearly demonstrates that the Veteran's hair loss in this case is confined to her head and scalp area.  The Veteran's own lay evidence specifically limits the loss of hair to those areas; no evidence, including lay evidence, demonstrates or asserts any loss of body hair other than of the Veteran's head and scalp.  While the Board acknowledges the Veteran's lay evidence that her major functional impairment is cosmetic in nature and that such limits the hairstyles that are available to her, such functional impairments do not more closely approximate the criteria necessary for a higher evaluation, which is complete hair loss of the body.  Accordingly, the Veteran's alopecia does not warrant a compensable evaluation under the applicable rating criteria.  See 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7831.  Moreover, there are no other diagnostic codes for consideration.  In this regard, the VA examiner found that the alopecia was not associated with any systemic or nervous disorder.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected alopecia, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to her alopecia, nor does she assert at any point throughout the appeal period that she is currently unemployed due to that disability.  Rather, she only states that such interferes cosmetically with her ability to function in public, including at her job and in school.  Since there is not any evidence of record that the Veteran's alopecia causes her to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial compensable evaluation for alopecia is denied.


REMAND

With respect to the remaining issues on appeal, additional development is deemed necessary, for the reasons discussed below.

In December 2006, the Veteran underwent a VA examination.  Such evaluation was intended to include a gynecological examination to determine the nature and etiology of the claimed LEEP condition, to including scarring as a residual.  The Veteran, however, waived that gynecological examination on a waiver form signed the date of the examination.  On the waiver form, the Veteran indicated that she was waiving the examination because she had a pelvic examination three weeks prior; as a result of the waiver, the examiner did not examine the Veteran and stated that he was unable to render a diagnosis because he did not examine her.  However, the pelvic examination that was noted to have occurred three weeks prior is not associated with the claims file.  Thus, VA has a duty to assist the Veteran in obtaining those records and the claim must be remanded for that purpose.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011). Moreover, if such record cannot be located, then another examination should be arranged.  Furthermore, even if the examination is located, a file review will be necessary for a VA examiner to offer an opinion of etiology.

With respect to the right hip and toe claims, the December 2006 VA examination, no diagnoses were rendered.  The Veteran's right hip was shown to be normal on examination and the toenails were shown to be discolored, though the examiner did not know an appropriate diagnosis for that condition.  

Regarding the right hip condition, the Board notes that the Veteran underwent a Physical Examination Board (P.E.B.) in June 2006, at which time she was recommended for discharge with a suspected chronic right hip strain.  She was diagnosed with a right hip strain during military service and the right pain symptomatology, including right hip pain, was shown intermittently throughout such service.  While the findings were normal on examination in December 2006, the examiner does not indicate that he reviewed the claims file.  He specifically does not reference the P.E.B., which suspected a chronic hip strain six months prior to that examination.  Thus, the Board finds a new examination is required for that claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

As for the claimed blackened toenails, the Board notes that aside from a single incident in service of a hematoma on the right great toe, there was noted symptomatology of any blackened toenails, particularly her pinky toenails, in service.  However, the examiner did note that there was some discoloration and thickening of the pinky toenails on examination.  He did not render a diagnosis because he did not know what the appropriate diagnosis should be.  Thus, the Board finds that the Veteran should be afforded another examination with a specialist in order to clear up the ambiguity of the diagnosis of the Veteran's claimed blackening toenails.  Id.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that she may have had for her claimed disorders since discharge from service, including the pelvic examination that was conducted in or around November 2006.  After securing any necessary release forms, attempt to obtain and associate those identified VA or private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that she can make an attempt to obtain those records on her own behalf.

2.  Schedule the Veteran for a VA podiatric examination in order to determine whether the claimed toe disorder (claimed as blackening of the pinky toenails) is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any toe disorder found, to include any fungal condition thereof.  The examiner should specifically discuss the findings in the December 2006 examination in rendering a diagnosis.

The examiner should then opine whether any toe disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service, to include use of black combat boots and socks, as well as the noted hematoma of the right great toe.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine whether the claimed right hip disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests, including x-rays, deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any right hip disorder conditions found, to include any arthritic condition thereof.  The examiner should specifically discuss whether the Veteran currently suffers from any right hip disorder, and should discuss particularly the June 2006 physical examination board as well as the extensively documented right hip pain during military service.  The examiner should also discuss any treatment, or lack thereof, for the claimed disorder following discharge from military service.

The examiner should then opine whether any right hip disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service, to include the noted right hip strain in July 2004 and the suspected chronic right hip strain in the June 2006 physical examination board.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  If the prior gynelogical/pelvic examination cannot be obtained, then schedule the Veteran for another such  examination in order to determine whether the claimed residuals of a loop electrosurgical excision procedure (LEEP) are related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state a diagnosis for any gynecological/pelvic disorder found, to include any scarring of the cervix.  The examiner should then opine whether any gynecological/pelvic disorder found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service, to include the LEEP surgery therein.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

	If the prior examination is obtained but does not contain any opinion of etiology, then arrange for a VA examiner to review the file in lieu of an in-person physical examination.  The examiner should opine whether any gynecological/pelvic disorder indicated in the prior examination report more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service, to include the LEEP surgery therein.  

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for right hip, toe (claimed as blackening of the pinky toenails) and gynecological disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


